DETAILED ACTION
This office action is in response to the amendment filed on 11/13/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 8 objected to because of the following informalities: Claim 8 line 3 “to the junction point” should be “to a junction point”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grbovic US 2010/0295523 in view of Leu US 5880942. (Examiner’s Note: Connection or coupling can be direct or indirect connections.)
	Regarding Claim 1, Grbovic teaches (Figures 1-2 and 4-5) a power converter (Fig. 1) comprising: first and second terminals (In) of application of an input signal (V1-V3); a power storage capacitor (Cbus and c11-16) having first and second electrodes respectively coupled to the first and second terminals of application of the input signal via (Fig. 1)  a current-limiting element (R and Sw); at least one normally-on transistor (T1-T6); a power supply circuit (Aux and R11-R16) capable of generating a signal (A) for powering a circuit for controlling said at least one normally-on transistor (e.g. t1), said power supply circuit comprising  first and second input terminals (with R11-R16) respectively coupled to the first and second terminals of application of the input signal (In1-in3), upstream of the current-limiting element and third and fourth input terminals  (terminals of AUX) respectively coupled to the first and second electrodes of the storage capacitor (Cbus), downstream of the current-limiting element (Sw and R); and a switching diode (D11-D16) having its anode connected to the first electrode of the storage capacitor (C11-C16) and having its cathode connected to the third input terminal of the power supply circuit (input of Aux) and wherein the power supply circuit (Aux and R11-R16) is arranged so that the switching diode switches from an off state to an on state (Fig. 5) when a voltage across the storage capacitor reaches a predetermined threshold (negative value threshold reached, par. 45-46). (For Example: Par. 30-38 and 41-46)
	Grbovic does not teach during a converter starting phase, the power supply circuit initially draws its electric power supply directly from the input signal applied to its first and second input terminals as long as the switching diode is in the off state, and draws its electric power supply from a DC voltage across the power storage capacitor, applied to its third and fourth input terminals, when the switching diode is in the on state.
	Leu (Figure 4) wherein, during a converter starting phase (start), the power supply circuit (3, 11, d1,4 and 12) initially draws its electric power supply directly from the input signal (at node a) applied to its first and second input terminals (a and gnd) as long as the switching diode is in the off state (14 in off state), and draws its electric power supply from a DC voltage across the power storage capacitor (13), applied to its third and fourth input terminals (b and input of 12 at Zd), when the switching diode is in the on state. (For Example: Col. 5)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Grbovic to include wherein, during a converter starting phase, the power supply circuit initially draws its electric power supply directly from the input signal applied to its first and second input terminals as long as the switching diode is in the off state, and draws its electric power supply from a DC voltage across the power storage capacitor, applied to its third and fourth input terminals, when the switching diode is in the on state, as taught by Leu to improve startup operation to reduce power consumption.
	Regarding Claim 2, Grbovic teaches (Figures 1-2 and 4-5) configured to, during a converter starting phase (startup), turn off said at least one normally-on transistor (one of T1-T6) as soon as a voltage delivered by the power supply circuit (Aux) is sufficient (this is done when the startup sequence is finished and the capacitor Cbus is charge then, there is sufficient energy to provide power to the driver and turn of the switches). (For Example: Par. 30-38 and 41-46)
	Regarding Claim 5, Grbovic teaches (Figures 1-2 and 4-5) wherein the current-limiting element comprises an input inductance and/or an inrush current limiting resistor (R). (For Example: Par. 30-38 and 41-46)
	Regarding Claim 6, Grbovic teaches (Figures 1-2 and 4-5) an AC/DC conversion stage (202, Fig. 4) comprising a first controlled bridge comprising a first branch comprising first and second normally-on transistors (T1-T2) in series between the first and second electrodes of the storage capacitor (e.g. Cbus) and, in parallel with the first branch, a second branch comprising first and second switches (T4-T3) in series between the first and second electrodes of the storage capacitor, a junction point of the first and second normally-on transistors of the first branch and a junction point of the first and second switches of the second branch being respectively coupled to the first and second terminals of application of the input voltage (with In1-in3) of the converter via the current limiting-element (sw and R). (For Example: Par. 30-38 and 41-46)
Claim(s) 4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Grbovic US 2010/0295523 in view of Leu US 5880942 and further in view of Moriguchi et al. US 6069811.
	Regarding Claim 4, Grbovic teaches (Figures 1-2 and 4-5) wherein the input signal applied to the first and second input terminals of the converter is a DC voltage or an AC voltage (in1-in3).
	Grbovic does not teach wherein said predetermined threshold is greater than or equal to the value of said DC voltage or to the peak value of said AC voltage.
	Moriguchi (Figures 1-3) wherein said predetermined threshold (at 64) is greater than or equal to the value of said DC voltage or to the peak value of said AC voltage. (For Example: Col. 6 and Col. 7)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Grbovic to include wherein said predetermined threshold is greater than or equal to the value of said DC voltage or to the peak value of said AC voltage, as taught by Moriguchi for switching devices having a relatively low withstanding voltage are used, and which does not fail even when an excessive voltage is applied to the apparatus.
Regarding Claim 10, Grbovic teaches (Figures 1-2 and 4-5) a converter.
	Grbovic does not teach wherein the power supply circuit comprises a diode rectifier bridge comprising first and second input nodes, respectively coupled to the first and second input terminals of the power supply circuit, and first and second output nodes respectively coupled to the third and fourth input terminals of the power supply circuit.
	Moriguchi (Figures 1-3)  wherein the power supply circuit (54 and 56, circuitry 80 in Fig. 2) comprises a diode rectifier bridge (82) comprising first and second input nodes, respectively coupled to the first and second input terminals of the power supply circuit (at 2), and first and second output nodes respectively coupled to the third and fourth input terminals of the power supply circuit (to 64 and at node D). (For Example: Col. 6 and Col. 7)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Grbovic to include  wherein the power supply circuit comprises a diode rectifier bridge comprising first and second input nodes, respectively coupled to the first and second input terminals of the power supply circuit, and first and second output nodes respectively coupled to the third and fourth input terminals of the power supply circuit, as taught by Moriguchi for switching devices having a relatively low withstanding voltage are used, and which does not fail even when an excessive voltage is applied to the apparatus.
	Regarding Claim 11, Grbovic teaches (Figures 1-2 and 4-5) a converter.
	Grbovic does not teach wherein the power supply circuit further comprises a smoothing capacitor connected between the first and second output nodes of the diode rectifier bridge.
	Moriguchi (Figures 1-3) wherein the power supply circuit (54 and 56, circuitry 80 in Fig. 2) further comprises a smoothing capacitor (86) connected between the first and second output nodes  (at bottom node of 82 and output node of 84) of the diode rectifier bridge (82 and 84). (For Example: Col. 6 and Col. 7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Grbovic to include wherein the power supply circuit further comprises a smoothing capacitor connected between the first and second output nodes of the diode rectifier bridge, as taught by Moriguchi for switching devices having a relatively low withstanding voltage are used, and which does not fail even when an excessive voltage is applied to the apparatus.
	Regarding Claim 12, Grbovic teaches (Figures 1-2 and 4-5) a converter with normally on transistor (T1-T6).
	Grbovic does not teach wherein the power supply circuit is a self-oscillating circuit comprising a transformer comprising a primary winding series-coupled with a switching transistor, at least one first secondary winding supplying the signal for powering the control circuit of said at least one normally-on transistor, and a second secondary winding supplying a signal for controlling the switching transistor.
	Moriguchi (Figures 1-3) wherein the power supply circuit (54 and 56, circuitry 80 in Fig. 2) is a self-oscillating circuit (Fig. 2 with 94) comprising a transformer (90) comprising a primary winding (90p) series-coupled with a switching transistor (88), at least one first secondary winding supplying the signal (sent through 64 for the comparator 62 which controls circuits 76 and 74) for powering the control circuit of said at least one transistor (16 or 30), and a second secondary winding (90s2) supplying a signal for controlling the switching transistor (88). (For Example: Col. 6 and Col. 7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Grbovic to include wherein the power supply circuit is a self-oscillating circuit comprising a transformer comprising a primary winding series-coupled with a switching transistor, at least one first secondary winding supplying the signal for powering the control circuit of said at least one normally-on transistor, and a second secondary winding supplying a signal for controlling the switching transistor, as taught by Moriguchi for switching devices having a relatively low withstanding voltage are used, and which does not fail even when an excessive voltage is applied to the apparatus.
	Regarding Claim 13, Grbovic teaches (Figures 1-2 and 4-5) a converter.
	Grbovic does not teach wherein the first and second output nodes of the diode rectifier bridge of the power supply circuit are respectively coupled to first and second ends of the series association of the primary winding of a transformer and of a switching transistor of the power supply circuit.
	Moriguchi (Figures 1-3) wherein the first and second output nodes of the diode rectifier bridge (82) of the power supply circuit (54 and 56, circuitry 80 in Fig. 2) are respectively coupled to first and second ends of the series association of the primary winding (90p) of a transformer (90) and of a switching transistor (88) of the power supply circuit. (For Example: Col. 6 and Col. 7)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Grbovic to include wherein the first and second output nodes of the diode rectifier bridge of the power supply circuit are respectively coupled to first and second ends of the series association of the primary winding of a transformer and of a switching transistor of the power supply circuit, as taught by Moriguchi for switching devices having a relatively low withstanding voltage are used, and which does not fail even when an excessive voltage is applied to the apparatus.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Grbovic US 2010/0295523 in view of Leu US 5880942 and further in view of Jang et al. US 6069811.
	Regarding Claim 7, Grbovic teaches (Figures 1-2 and 4-5) a converter with normally on switches (T1-T6).
	Grbovic does not teach a DC/DC conversion stage comprising a second controlled bridge comprising a first branch comprising third and fourth normally-on transistors in series between the first and second electrodes of the storage capacitor and, in parallel with the first branch, a second branch comprising fifth and sixth normally-on transistors in series between the first and second electrodes of the storage capacitor.
	Jang (Figures1-2) a DC/DC conversion stage (30) comprising a second controlled bridge comprising a first branch comprising third and fourth transistors (Q3-Q4) in series between the first and second electrodes of the storage capacitor (at Vdc) and, in parallel with the first branch, a second branch comprising fifth and sixth transistors (Q1-Q2) in series between the first and second electrodes of the storage capacitor. (For Example: Par. 25-33)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Grbovic to include a DC/DC conversion stage comprising a second controlled bridge comprising a first branch comprising third and fourth normally-on transistors in series between the first and second electrodes of the storage capacitor and, in parallel with the first branch, a second branch comprising fifth and sixth normally-on transistors in series between the first and second electrodes of the storage capacitor, as taught by Jang to provide power to a different type of load like a DC load.
	Regarding Claim 8, Grbovic teaches (Figures 1-2 and 4-5) a converter with normally on switches (T1-T6).
	Grbovic does not teach wherein the DC/DC conversion stage further comprises a transformer comprising a primary winding comprising first and second ends respectively coupled to the junction point of the third and fourth normally-on transistors of the first branch of the second bridge and to the junction point of the fifth and sixth normally-on transistors of the second branch of the second bridge, via a resonant circuit.
	Jang (Figures1-2) wherein the DC/DC conversion stage (30) further comprises a transformer comprising a primary winding (Np) comprising first and second ends respectively coupled to the junction point of the third and fourth transistors (Q3-Q4) of the first branch of the second bridge and to the junction point of the fifth and sixth transistors (Q1-Q2) of the second branch of the second bridge, via a resonant circuit (Lr and Cr). (For Example: Par. 25-33)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Grbovic to include wherein the DC/DC conversion stage further comprises a transformer comprising a primary winding comprising first and second ends respectively coupled to the junction point of the third and fourth normally-on transistors of the first branch of the second bridge and to the junction point of the fifth and sixth normally-on transistors of the second branch of the second bridge, via a resonant circuit, as taught by Jang to provide power to a different type of load like a DC load.
	Regarding Claim 9, Grbovic teaches (Figures 1-2 and 4-5) a converter with normally on switches (T1-T6).
	Grbovic does not teach wherein the transformer of the DC/DC conversion stage further comprises a secondary winding comprising first and second ends respectively coupled to first and second output terminals of the converter via a diode rectifier bridge.
	Jang (Figures1-2) wherein the transformer of the DC/DC conversion stage further comprises a secondary winding (Ns) comprising first and second ends respectively coupled to first and second output terminals of the converter via a diode rectifier bridge (diode bridge, Fig. 2). (For Example: Par. 25-33)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Grbovic to include wherein the transformer of the DC/DC conversion stage further comprises a secondary winding comprising first and second ends respectively coupled to first and second output terminals of the converter via a diode rectifier bridge, as taught by Jang to provide power to a different type of load like a DC load.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838